Advisory Action
Acknowledged is the applicant’s after-final response filed on November 29, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1 and 15. 
The applicant contends that the original disclosure would properly convey both a cleanroom and an exterior housing to one of ordinary skill. Hence, the proposed inclusion within claims 1 and 15 of a cleanroom that cabins the exterior housing is properly predicated. 
In response, the examiner disagrees. The original disclosure neither describes nor depicts the proposed feature of a cleanroom. Further, the elaboration of the “exterior housing” does not imply an additional, surrounding structure. For instance, the conclusion of paragraph [0044] refers to processing sections which are “encased within an exterior housing 281 that separates the [sections] and the transfer station 206 from an exterior environment.” There is simply no indication that a cleanroom must inhere from this description. As an example, if the disclosure specified a vacuum environment within the exterior housing, this would possibly imply the presence of surrounding structure, like a cleanroom, that operates at atmospheric pressure. But indicia of this form does not exist. As such, because the proposed amendment would prompt new matter issues, entry of these changes has been denied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716